DETAILED ACTION
Examiner acknowledges receipt of Applicant’s response to the previous Office action, received 09 March 2022; which amends the title, cancels claim 11, and amends claims 1, 5, 8, 13 and 15.  Claims 1-10 and 12-15 are now pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In response to Applicant’s amendment, the objection to the title and the 35 U.S.C. §112(b) rejection of the claims are deemed to have been overcome and are, therefore, withdrawn.
In response to Applicant’s amendment and remarks, concerning the 35 U.S.C. §102(a)(1) and §103 rejections of the claims, as being either anticipated by Richardson et al., or unpatentable over Richardson et al. in view of Forbes, Jr., Examiner notes the following:
As per claims 1 and 15, Applicant argues that “Richardson is silent with respect to storing the past position information, the electric power demand information, and the biological information of the person in the target space in association with each other … it also fails to disclose using such stored information to output the control information” (page 10 of the instant response).  This argument is not persuasive, since Richardson et al. teaches “device controllers having biometric recognition capabilities for occupancy detection … an occupancy-based multi-directional communication system that tracks occupants and adjusts which device controllers are associated with intercom communication based on occupancy” (para[0081]), which clearly necessitates (1) a maintained relationship between the biometric data and the occupancy/location determination, (2) storing of such information in order to facilitate the tracking of occupants (i.e., movement through time), and (3) performing control is response thereto (i.e.; adjust device association).  Richardson et al. additionally teaches that “occupancy detection circuitry 536 may perform biometric authentication of an identified person” (para[0195]) and “may identify a new entrant (e.g. using biometric recognition, or the like)” (para[0256]), which is well-known to necessitate storing of biometric data to compare the detected/new entrant data to (such being the functionality of “authentication/identification”).
As per the dependent claims, Applicant provides no additional arguments concerning this rejection, relying instead upon the arguments already addressed above.
Accordingly, claims 1-9, 12, 14 and 15 stand rejected under 35 U.S.C. §102(a)(1), as being anticipated by Richardson et al. (U.S. Patent Application Publication No. 2019/0156127).
Richardson et al. teaches the instantly claimed energy management system (abstract - load control network), comprising: a processor (Fig 5; para[0127-0129, 0154]); and a storage device (para[0127-0129, 0154]), wherein the storage device stores, in association with each other, past position information indicating a past position of a person in a target space and electric power demand information indicating an electric power demand in the target space when the past position information is acquired (para[0212, 0215-0217], historical occupancy and load data), and the processor searches for the past position information similar to new position information indicating a newly acquired position of the person in the target space (para[0216-0217, 0223-0224], based on current and historical/predicted occupancy data), and outputs control information for controlling the electric power demand in the target space based on the electric power demand information stored in the storage device corresponding to the past position information obtained by the search (para[0077, 0084, 0133, 0147-0152, 0190-0191, 0223-0225, 0227-0229], adjusts building functions/control load devices based on predicted occupancy habits), wherein the storage device stores, in association with each other, the past position information, the electric power demand information, and biological information of the person in the target space, and wherein the processor outputs the control information based on the electric power demand information corresponding to the biological information satisfying a predetermined condition among the electric power demand information stored in the storage device corresponding to the past position information obtained by the search (para[0081, 0195, 0256], biometrics).  Similarly applies to claim 15.
As per claim 2, Richardson et al. teaches that the instantly claimed processor outputs the control information for controlling a current electric power demand in the target space in a decreasing direction when the current electric power demand in the target space is larger than an electric power demand criterion specified based on the electric power demand information stored in the storage device corresponding to the past position information obtained by the search (para[0084, 0123, 0134-0135, 0227-0229], reduce power demand by dimming lighting in response to user’s preferences/settings).
As per claim 3, Richardson et al. teaches that the instantly claimed electric power demand criterion is an average value of the electric power demand calculated based on the electric power demand information stored in the storage device corresponding to the past position information obtained by the search (para[0134], controllably reduce average demand).
As per claim 4, Richardson et al. teaches that the instantly claimed processor, when receiving a request to reduce the electric power demand, outputs the control information for controlling a current electric power demand in the target space in a decreasing direction within an electric power demand range specified based on the electric power demand information stored in the storage device corresponding to the past position information obtained by the search (para[0084, 0123, 0134-0135, 0227-0229], reduce power demand by dimming lighting in response to user’s preferences/settings).
Richardson et al. teaches that the instantly claimed past position information and the new position information include information related to a movement of the person in the target space, and the processor searches the past position information for position information related to a movement similar to a movement of the person specified based on the new position information of the person in the target space (para[0081, 0182, 0187, 0190, 0194, 0207-0209, 0213-0227, 0251-0252], tracks occupants, responds to sensed entry into a space, occupant’s gestures/activity).
As per claim 6, Richardson et al. teaches the instantly claimed one or more electric devices are installed in the target space, and the processor outputs, as the control information, information for controlling electric power consumption of the one or more electric devices (para[0080, 0123, 0134-0135, 0145, 0155]).
As per claim 7, Richardson et al. teaches that the instantly claimed one or more electric devices include at least one of one or more illumination device that illuminate the target space, one or more air conditioners that adjust a temperature of air in the target space, and one or more electric devices connected to one or more outlets of the target space, and the information for controlling the electric power consumption of the one or more electric devices includes at least one of information for controlling illumination intensity of the one or more illumination devices, information for controlling temperature adjustment intensity of the one or more air conditioners, and information for controlling electric power supply electric power from the one or more outlets (para[0080, 0123, 0134-0135, 0145, 0155], lighting, heating/cooling and wall sockets).
As per claim 8, Richardson et al. teaches that the instantly claimed storage device stores, in association with each other, the past position information, the electric power demand information, and operation information indicating an operation situation of the target space when the past position information is acquired, and the processor outputs the control information based on the electric power demand information corresponding to the operation information similar to the operation situation of the target space when the new position information is acquired among the electric power demand information stored in the storage device corresponding to the past position information obtained by the search (para[0140, 0210, 0227-0229, 0257], environmental/operational state of a space).
As per claim 9, Richardson et al. teaches that the instantly claimed operation information includes at least one of a day of a week when the past position information is acquired, a weather condition when the past position information is acquired, and an event in the target space when the past position information is acquired (para[0210, 0221, 0229]).
As per claim 12, Richardson et al. teaches that the instantly claimed processor outputs information indicating the electric power demand in the target space to be a control target corresponding to the newly acquired position based on the electric power demand information stored in the storage device corresponding to the past position information obtained by the search (para[0113-0114, 0171-0175], display/user interface).
Richardson et al. teaches the instantly claimed communication device connected to the processor (Fig 5; para[0009, 0080-0081, 0094, 0141-0143], communication network/intercom system); a network connected to the communication device (Fig 5; para[0009, 0080-0081, 0094, 0129, 0141-0143], including internet/intranet); a position sensor connected to the network and configured to measure the position of the person in the target space (para[0080, 0114, 0181-0188]); and at least one of an illumination device capable of controlling illumination intensity based on the control information, an air conditioner capable of controlling temperature adjustment intensity based on the control information, and an outlet capable of controlling electric power supply based on the control information, which is connected to the network (para[0080, 0123, 0134-0135, 0145, 0155], lighting, heating/cooling and wall sockets).
Claim 10 stands rejected under 35 U.S.C. §103, as being unpatentable over Richardson et al. (U.S. Patent Application Publication No. 2019/0156127), as applied to claim 1 above, further in view of Forbes, Jr. (U.S. Patent Application Publication No. 2012/0221163).
As per claim 10, although Richardson et al. teaches Applicant’s invention substantially as instantly claimed, Richardson et al. does not provide that the instantly claimed storage device additionally stores evaluation information indicating evaluation of the target space input by the person in the target space, and the processor outputs the control information based on the electric power demand information corresponding to the evaluation information satisfying a predetermined condition among the electric power demand information stored in the storage device corresponding to the past position information obtained by the search.  However, Forbes, Jr. teaches that such environmental control responsive to an occupant’s comfort level/ evaluation of the space was known in the art (para[0061-0068]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such functionality in the system of Richardson et al., since Forbes, Jr. teaches a resultant increased comfort of a target space occupant.
Claim 13 is rejected under 35 U.S.C. §103, as being unpatentable over Richardson et al. (U.S. Patent Application Publication No. 2019/0156127), as applied to claim 1 above, further in view of Wilson et al. (U.S. Patent Application Publication No. 2011/0205061; newly cited).
As per claim 13, although Richardson et al. teaches Applicant’s invention substantially as instantly claimed, Richardson et al. does not provide that the instantly claimed processor outputs information urging a review of a layout of the target space when a person position disorder included in value indicating a distribution of the past position information stored in the storage device is larger than a predetermined criterion.  However, Wilson et al. teaches that it was known in the control arts to control and/or view (i.e., review) the environment in a room (in this case, adjust a bed/generate an alarm) based upon detected/monitored status data associated with the room meeting predefined conditions (abstract; para[0097-0098, 0152, 0165-0166, 0181, 0200], triggered by a change in status).  It would have been obvious to one having ordinary skill  Richardson et al., since Wilson et al. teaches a resultant increased responsiveness to a user’s requirements/needs.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Coden et al. (US 2019/0175016: abstract, para[0012]) and Sobol et al. (US 2019/0209022; abstract, para[0331]) are cited for teaching use of a wearable sensing device for determining physiological states of a user and controlling the user’s environment responsively thereto.  Reunamaki et al. (US 2019/0279479; abstract, para[0107]) is cited for teaching storage of user location, health state and historical status information in a relational format to facilitate triggering of actions.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
3/18/22